            Case 18-05642        Doc 28      Filed 05/22/19 Entered 05/22/19 10:10:15                    Desc Main
                                                Document Page 1 of 1


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION
In re: David J Seroy                                            )       Case no. 18-05642
                                                                )
                                                                        Chapter 13
                                                                )
                                               Debtor
                                                                )       Judge: Pamela S. Hollis
                                                                )
                               NOTICE OF MOTION AND CERTIFICATE OF SERVICE

        David J Seroy                          David M Siegel                               Commonwealth Edison Company
        Po Box 7276                            790 Chaddick Dr                              Bankruptcy Department
        Romeoville, IL 60446                   Wheeling,IL 60090                            1919 Swift Drive
                                                                                            Oak Brook, IL 60523



    Please take notice that on Friday, July 12, 2019 at 10:30 am, a representative of this office shall appear before the
    Honorable Judge Pamela S. Hollis at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432 and
    present the motion set forth below.

    I certify that this office caused a copy of this notice to be delivered to the above listed debtor and creditor by depositing
    it in the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF
    system on Wednesday, May 22, 2019.                                        /s/ Benjamin Ruggles

                                                                            For: Glenn Stearns, Trustee




                                               OBJECTION TO CLAIM # 6

Now comes Glenn Stearns, Chapter 13 Trustee, and requests disallowance of the above referenced claim pursuant to 11
U.S.C. Section 502(b) and in support thereof, states the following:
   1.     On February 28, 2018 the Debtor filed a petition under Chapter 13.
   2.     The bar date for non-governmental creditors to file claims was 5/9/2018.
   3.     COMED LEGAL REVENUE RECOVERY filed a claim on December 31, 2018 (# 6 on PACER) in the amount of
          $348.33; the claim was filed after the claims bar date.
   4.     Pursuant to §502(b)(9) if an objection is made to a claim that was filed after the applicable bar date it must be
          disallowed as not timely filed.


WHEREFORE, the Trustee prays that said late filed claim of Comed Legal Revenue Recovery be disallowed, and for
such other and further relief as this court deems proper.
                                                                 Respectfully Submitted;


                                                                        /s/ Gerald Mylander
Glenn Stearns, Chapter 13 Trustee                                      For: Glenn Stearns, Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
Ph: (630) 981-3888
